  Case 4:21-cv-00634-SDJ Document 1 Filed 08/11/21 Page 1 of 13 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS



KATELYN HANKS,                                )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
PARKER AVENUE LLC,                            )
                                              )
                       Defendant.             )

                                          COMPLAINT

       COMES NOW, KATELYN HANKS, by and through the undersigned counsel, and files

this, her Complaint against Defendant, PARKER AVENUE LLC, pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this

Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

PARKER AVENUE LLC, failure to remove physical barriers to access and violations of Title III

of the ADA.

                                            PARTIES

       2.      Plaintiff, KATELYN HANKS (hereinafter “Plaintiff”), is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Dallas County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in


                                                  1
  Case 4:21-cv-00634-SDJ Document 1 Filed 08/11/21 Page 2 of 13 PageID #: 2




performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.       Plaintiff uses a wheelchair for mobility purposes.

        6.       Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.       Defendant, PARKER AVENUE LLC (hereinafter “PARKER AVENUE LLC”) is

a Texas limited liability company that transacts business in the State of Texas and within this

judicial district.

        8.       Defendant, PARKER AVENUE LLC, may be properly served with process via its

registered agent for service, to wit: c/o Thomas Ha, Registered Agent, 11445 Emerald Street,

Suite 112, Dallas, TX 75229.

                                   FACTUAL ALLEGATIONS

        9.       On June 29, 2021, Plaintiff was a customer at “Corner Beverage,” a business

located at 1210 E. Parker Road, Plano, TX 75074, referenced herein as “Corner Beverage”. See

Receipt attached as Exhibit 1. See also photo of Plaintiff attached as Exhibit 2.

        10.      Defendant, PARKER AVENUE LLC, is the owner or co-owner of the real

property and improvements that Corner Beverage is situated upon and that is the subject of this



                                                  2
  Case 4:21-cv-00634-SDJ Document 1 Filed 08/11/21 Page 3 of 13 PageID #: 3




action, referenced herein as the “Property.”

       11.     Defendant, PARKER AVENUE LLC, as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, PARKER AVENUE LLC, and a tenant allocating

responsibilities for ADA compliance within the unit the tenant operates, that lease is only

between the property owner and the tenant and does not abrogate the Defendant’s requirement to

comply with the ADA for the entire Property it owns, including the interior portions of the

Property which are public accommodations. See 28 CFR § 36.201(b).

       12.     Plaintiff’s access to the store located at 1210 E. Parker Road, Plano, TX 75074,

Collin County Property Appraiser’s property identification number 1794954 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of her

disabilities, and she will be denied and/or limited in the future unless and until Defendant is

compelled to remove the physical barriers to access and correct the ADA violations that exist at

the Property, including those set forth in this Complaint.

       13.     Plaintiff lives 11 miles from the Property.

       14.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made

accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       15.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer as well as for Advocacy Purposes, but does not intend to re-expose himself to



                                                 3
  Case 4:21-cv-00634-SDJ Document 1 Filed 08/11/21 Page 4 of 13 PageID #: 4




the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       16.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, personally encountered many barriers to access the Property that are detailed in

this Complaint, engaged many barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury if all the illegal barriers to access present at the Property identified in

this Complaint are not removed.

       17.     Although Plaintiff did not personally encounter each and every barrier to access

identified in Plaintiff’s Complaint, Plaintiff became aware of all identified barriers prior to filing

the Complaint and because Plaintiff intends on revisiting the Property as a customer and

advocate for the disabled within six months or sooner after the barriers to access are removed, it

is likely that despite not actually encountering a particular barrier to access on one visit, Plaintiff

may encounter a different barrier to access identified in the complaint in a subsequent visit as,

for example, one accessible parking space may not be available and he would need to use an

alternative accessible parking space in the future on his subsequent visit. As such, all barriers to

access identified in the Complaint must be removed in order to ensure Plaintiff will not be

exposed to barriers to access and legally protected injury.

       18.     Plaintiff’s inability to fully access the Property and the stores within in a safe

manner and in a manner which inhibits the free and equal enjoyment of the goods and services

offered at the Property, both now and into the foreseeable future, constitutes an injury in fact as

recognized by Congress and is historically viewed by Federal Courts as an injury in fact.


                                      COUNT I
                          VIOLATIONS OF THE ADA AND ADAAG



                                                  4
  Case 4:21-cv-00634-SDJ Document 1 Filed 08/11/21 Page 5 of 13 PageID #: 5




       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****



                                                 5
  Case 4:21-cv-00634-SDJ Document 1 Filed 08/11/21 Page 6 of 13 PageID #: 6




       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       24.     The Property is a public accommodation and service establishment.

       25.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       26.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       27.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

her capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of her disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit her

access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.


                                                6
  Case 4:21-cv-00634-SDJ Document 1 Filed 08/11/21 Page 7 of 13 PageID #: 7




        29.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of her disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit her access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

        30.     Defendant, PARKER AVENUE LLC, has discriminated against Plaintiff (and

others with disabilities) by denying her access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

        31.     Defendant, PARKER AVENUE LLC, will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, PARKER AVENUE LLC, is

compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        32.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:




                                                7
 Case 4:21-cv-00634-SDJ Document 1 Filed 08/11/21 Page 8 of 13 PageID #: 8




ACCESSIBLE ELEMENTS:

    (i)     In front of Corner Beverage, the accessible parking space is missing an

            identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

            This violation would make it difficult for Plaintiff to locate an accessible parking

            space.

    (ii)    In front of Corner Beverage, the accessible parking space and associated access

            aisle has a slope in excess of 1:48 in violation of Section 502.4 of the 2010

            ADAAG standards and are not level. This violation would make it dangerous and

            difficult for Plaintiff to exit and enter their vehicle while parked at the Property as

            Plaintiff’s wheelchair may roll down the slope while entering or exiting the

            vehicle.

    (iii)   In front of Corner Beverage, the access aisle to the accessible parking space is not

            level due to the presence of an accessible ramp in the access aisle in violation of

            Section 502.4 of the 2010 ADAAG standards. This violation would make it

            dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

            the Property as the lift from the van may rest upon the ramp and create an unlevel

            surface.

    (iv)    In front of Corner Beverage, the accessible curb ramp is improperly protruding

            into the access aisle of the accessible parking space in violation of Section 406.5

            of the 2010 ADAAG Standards. This violation would make it dangerous and

            difficult for Plaintiff to exit and enter their vehicle while parked at the Property as

            the lift from the van may rest upon the ramp and create an unlevel surface.




                                              8
Case 4:21-cv-00634-SDJ Document 1 Filed 08/11/21 Page 9 of 13 PageID #: 9




   (v)     In front of Corner Beverage, the Property has an accessible ramp that lacks

           finished edges or edge protection and/or is otherwise in violation of Section 405.9

           of the 2010 ADAAG standards. This barrier to access exposes Plaintiff to

           additional dangers as the edge protection on the accessible ramp protects against

           the wheel of the wheelchair from rolling off the edge of the side of the ramp

           causing significant injury to Plaintiff due to the fall.

   (vi)    At the accessible entrance to Unit 120, there is a 1 inch vertical rise at the base of

           the door. As a result, the floor or ground surface within the required maneuvering

           clearances has improper changes in level in violation of Section 404.2.4.4. This

           barrier to access would make it difficult and dangerous for Plaintiff to access this

           unit of the Property as the vertical rise present at the accessible entrance to this

           Unit could potentially cause Plaintiff to flip backwards and receive a significant

           injury.

   (vii)   At the Corner Beverage, the maneuvering clearance of this accessible entrance is

           not level (surface slope in excess of 1:48) in violation of Section 404.2.4.4 of the

           2010 ADAAG standards. This barrier to access would make it difficult for

           Plaintiff to access this unit of the Property since it is often necessary for

           individuals in wheelchairs to need to use their hands to both wheel through the

           doorway and keep the door open with another hand. When the maneuvering

           clearance is not level, this ordinarily difficult process is made even more difficult

           by the inappropriately higher slope.        Moreover, the higher slope may cause

           Plaintiff’s wheelchair to flip backwards.




                                              9
Case 4:21-cv-00634-SDJ Document 1 Filed 08/11/21 Page 10 of 13 PageID #: 10




    (viii)   At the accessible entrance to Unit 500, there is a 1 inch vertical rise at the base of

             the door. As a result, the floor or ground surface within the required maneuvering

             clearances has improper changes in level in violation of Section 404.2.4.4. This

             barrier to access would make it difficult and dangerous for Plaintiff to access this

             unit of the Property as the vertical rise present at the accessible entrance to this

             Unit could potentially cause Plaintiff to flip backwards and receive a significant

             injury.

    (ix)     Due to the barriers to access identified in (vi to viii) above, not all entrance doors

             and doorways comply with Section 404 of the 2010 ADAAG standards, this is a

             violation of Section 206.4 of the 2010 ADAAG standards. This violation would

             make it difficult for Plaintiff to access the units of the Property.

    (x)      The total number of accessible parking spaces is inadequate and is in violation of

             Section 208.2 of the 2010 ADAAG standards. There are 78 total parking spaces at

             the Property, requiring a minimum of four (4) accessible parking spaces, but there

             is only one accessible parking space. This barrier to access would make it difficult

             for Plaintiff to locate an available accessible parking space as such a small

             number of accessible parking spaces in a large parking lot increases the likelihood

             of there not being an available accessible parking space.

    (xi)     The Property lacks a van accessible disabled parking space in violation of section

             208.2.4 of the 2010 ADAAG standards and the disabled parking space does not

             have the required “van accessible designation in violation of section 502.6 of the

             2010 ADAAG standards. This violation would make it difficult for Plaintiff to

             locate an accessible parking space.



                                               10
 Case 4:21-cv-00634-SDJ Document 1 Filed 08/11/21 Page 11 of 13 PageID #: 11




       (xii)    The Property lacks an accessible route from the sidewalk to the accessible

                entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

                barrier to access would make it difficult for Plaintiff to utilize public

                transportation to access the public accommodations located on the Property.

       (xiii)   Defendant fails to adhere to a policy, practice and procedure to ensure that all

                facilities are readily accessible to and usable by disabled individuals.

       33.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       34.      Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.

       35.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       36.      All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

       37.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

       38.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, PARKER

AVENUE LLC, has the financial resources to make the necessary modifications since the

Property is valued at $1,300,000.00 (in 2020) according to the Property Appraiser website.




                                                 11
 Case 4:21-cv-00634-SDJ Document 1 Filed 08/11/21 Page 12 of 13 PageID #: 12




         39.     The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

         40.     Upon information and good faith belief, the Property have been altered since

2010.

         41.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

         42.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendant, PARKER AVENUE LLC, is required to remove the physical barriers, dangerous

conditions and ADA violations that exist at the Property, including those alleged herein.

         43.     Plaintiff’s requested relief serves the public interest.

         44.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, PARKER AVENUE LLC.

         45.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, PARKER AVENUE LLC, pursuant to 42 U.S.C. §§ 12188 and

12205.

         46.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, PARKER

AVENUE LLC, to modify the Property to the extent required by the ADA.




                                                   12
Case 4:21-cv-00634-SDJ Document 1 Filed 08/11/21 Page 13 of 13 PageID #: 13




    WHEREFORE, Plaintiff prays as follows:

    (a)   That the Court find Defendant, PARKER AVENUE LLC, in violation of the

          ADA and ADAAG;

    (b)   That the Court issue a permanent injunction enjoining Defendant, PARKER

          AVENUE LLC, from continuing their discriminatory practices;

    (c)   That the Court issue an Order requiring Defendant, PARKER AVENUE LLC, to

          (i) remove the physical barriers to access and (ii) alter the subject Property to

          make it readily accessible to and useable by individuals with disabilities to the

          extent required by the ADA;

    (d)   That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

          and costs; and

    (e)   That the Court grant such further relief as deemed just and equitable in light of the

          circumstances.

                                        Dated: August 11, 2021.

                                        Respectfully submitted,

                                        Law Offices of
                                        THE SCHAPIRO LAW GROUP, P.L.

                                        /s/ Douglas S. Schapiro
                                        Douglas S. Schapiro, Esq.
                                        State Bar No. 54538FL
                                        Attorney-in-Charge of Plaintiff
                                        The Schapiro Law Group, P.L.
                                        7301-A W. Palmetto Park Rd., #100A
                                        Boca Raton, FL 33433
                                        Tel: (561) 807-7388
                                        Email: schapiro@schapirolawgroup.com


                                        ATTORNEY FOR PLAINTIFF
                                        KATELYN HANKS


                                           13
